 
 
EXHIBIT 10.1

 
Master Services Agreement




This Master Services Agreement (“MSA”) is entered this 27th of June 2008 (the
“Effective Date”) between:


1.  
Taleo (Europe) B.V. (the “Customer”), whose registered office is at Beech Avenue
54-80, 1119 PW, Schiphol-Rijk, VAT No NL 8101.66.859.B.01, the Netherlands; and



2.  
Equinix Netherlands B.V. (“Equinix Netherlands”), whose registered office is at
Auke Vleerstraat 1, 7521 PE, Enschede, the Netherlands,



each hereinafter referred to as a “Party” and together as the “Parties”.


Background


I.  
Whereas Taleo Corporation has entered into a Master Services Agreement (“US
Agreement”) with Equinix Operating Co., (“Equinix US”) on April 14, 2006
(Taleo_MSA_v11_clean.doc, Version 8/5/04 as attached to this MSA) in regard of
the Services to be rendered by Equinix US as more fully described in the US
Agreement.



II.  
Whereas Customer desires to assume the rights and responsibilities in the US
Agreement in order to make use of the Services to be rendered by Equinix
Netherlands in the data centre at Luttenbergweg 4, 1101 EC, Amsterdam, the
Netherlands (the “Amsterdam Data Centre”).



III.  
Whereas Equinix Netherlands desires to render Services to Customer in the
Amsterdam Data Centre in accordance with the terms and conditions set out in the
US Agreement, unless otherwise stated hereinafter in this MSA. If there is any
inconsistency between the US Agreement and the MSA, the term of this MSA shall
prevail to the extent of any such inconsistency.



IV.  
Unless otherwise defined herein, all capitalized terms used herein shall have
the meaning attributed to them in the US Agreement.



In consideration hereof, the Parties agree as follows:


1.  
Unless stated otherwise in this MSA, the terms and conditions of the US
Agreement are incorporated in this MSA and shall govern the Parties’ contractual
relationship constituted under this MSA as of the Effective Date and until such
date this MSA expires, terminates, or be replaced by another agreement between
the Parties hereto. Any Order within the meaning of Section 2 of the US
Agreement shall be referred to herein as Service Order.



2.  
Exhibits B and C to the US Agreement are not applicable to this MSA. An
applicable Service Level Agreement for Europe, including the Amsterdam Data
Centre, is set out in Attachment 2 to this MSA.



3.  
Section 2(b) of the US Agreement is not applicable to this MSA.  Equinix
Netherlands will not provide a Customer Care Website for the Amsterdam Data
Centre or elsewhere in Europe. Rather, customer care and support for the
Services is obtained by calling the NL ServiceDesk (known in the US as the ERC)
which will raise tickets and answer all issues etc. The contact information for
the NL ServiceDesk will be given to the Customer as part of the “Welcome Pack”
or “Customer User Guide.”



4.  
Notwithstanding anything contained in Section 5 and 6 of the US Agreement,
nothing in this Agreement excludes or limits or purports to exclude or limit a
Party's liability to the other Party for any willful misconduct, gross
negligence or liability under product liability law.



5.  
Notwithstanding Section 9 (n) of the US Agreement, and excluding Customer’s
obligations to pay amounts owed under this Agreement, including Service Fees,
neither Party will be responsible or in any way liable to the other Party and
neither Party will have any termination of other rights, arising out of or
relating to any failure by the other Party to perform or any hindrance in the
performance of its obligations under this Agreement if such failure or hindrance
is directly caused by event or circumstances beyond the non-performing Party's
control, including fire, flood, embargo, act of sabotage, terrorism, riot,
mandatory


 
 

--------------------------------------------------------------------------------

 

6.  
compliance with any governmental act, regulation or request, act of God or by
public enemy; provided that, with respect to Equinix Netherlands, Equinix
Netherlands has implemented industry standard measures and safeguards expected
of a competent provider of high availability data centre services, including but
not limited to, implementation of a fall over back power source, means to
address HVAC failures, means to monitor and control access to the Licensed
Space, means to handle security breaches at an IBX Center, having backup plans
in place in the event of a labor disruption and means to replace hardware in the
event of a hardware failure (“Force Majeure Event”). If Equinix is unable to
provide the Services contemplated herein for more than three (3) consecutive
days as a result of a Force Majeure Event, Customer shall have the right to
terminate this Agreement immediately with written notice, provided Equinix
receives such notice of termination no later than thirty (30) days after the
date Customer’s right to termination arises pursuant to this Clause 5 of the
MSA, and in such event, Customer will be liable only for those Service Fees for
Services actually rendered up to the effective termination date, and not for any
early termination, early cancellation or other charges. In the event a Force
Majeure Event prevents Equinix from providing any Service, Customer’s obligation
to pay the Service Fees for such Service affected by the Force Majeure Event
shall abate during the time period the Force Majeure Event excuses Equinix’s
performance hereunder. Notwithstanding the foregoing, if Customer is unable to
pay amounts owed under this Agreement due to a Force Majeure Event, Equinix
shall not be required to provide Services until Customer remits payment.



7.  
For the avoidance of doubt, Equinix Netherlands will not assume any liability or
obligation other than its own liability or obligations arising under this MSA
and shall not be jointly and severally liable in regard of any liability and/or
obligation of any other Equinix Entity and vice versa. Notwithstanding the
foregoing, Equinix Netherlands shall not be relieved from liability arising out
of the acts or omissions of any third parties it permissibly engages to provide
the Services to Customer.



8.  
In addition to the “Confidentiality and Security Measures” contained in Exhibit
A to the US Agreement, the following terms will apply to the provision of
Services pursuant to this MSA.



a.  
This MSA and any transaction contemplated thereby may be governed by one or more
privacy laws or regulations including the European Union’s Data Protection
Directive 95/46/EC  as implemented in the Dutch Data Protection Act (Wet
Bescherming Persoonsgegevens) (collectively, the “Regulations”).  If so
governed, then to the extent not captured already by the definition of
Confidential Information in the Agreement, or required already by the
obligations of the Parties thereunder: (a) the term “Confidential Information”
shall further include all Nonpublic Personal Information, Protected Health
Information, material nonpublic information and Personal Data as each of those
terms is defined in or by application of each respective Regulation
(collectively, the “Regulated Information”); and (b) either Party shall comply
with all requirements of the Regulations reasonably known to be applicable to
the Regulated Information portions of the Confidential Information actually
received by the other Party including all reporting, audit, access, third party
disclosure and onward transfer obligations and restrictions therefor, if any are
so applicable.  If a Regulation applicable to a Party under this MSA is amended,
and/or if any other state or federal law, regulation or treaty is effected such
that a more restrictive standard of confidentiality or obligation of privacy or
security is imposed with respect to an applicable component of the Regulated
Information portions of the Confidential Information, then such more restrictive
standard shall prevail over the provisions of this MSA with respect to those
portions.  By signing below the Parties acknowledge that the Regulations may
prohibit or render ineffective some or all of the exclusions otherwise available
under the Agreement.

 
9.  
Different to Section 9 (b) of the US Agreement, this MSA shall be governed by
and construed in accordance with Dutch law without regard to any conflict of law
principles.  If and to the extent any terms and conditions of the US Agreement
(including the SLA) are not in compliance with mandatory Dutch law, Dutch
statutory law shall apply in lieu, to the extent necessary, of such terms and
conditions not in compliance.



10.  
Any dispute arising out of or in connection with this MSA shall be settled and
adjudicated by the competent courts in Amsterdam, the Netherlands.





11.  
ISO Certification, SAS 70 or National Equivalent Audit.


 
 

--------------------------------------------------------------------------------

 

12.  
 

Upon request from Customer, Equinix Netherlands shall provide to Customer copies
of Equinix Netherlands’ annual Type II SAS 70, national equivalent or ISO
Information Security Standards reports & certificates for the purpose to
determine the adequacy of Equinix Netherlands’ systems, controls, security,
integrity, fees, and confidentiality.  If there are any testing exceptions set
forth in the Type II SAS 70 or national equivalent reports or issues preventing
sustained ISO certification status, Equinix Netherlands will provide Customer
with a written plan of action, which shall include, at a minimum: (A) details of
actions to be taken by Equinix Netherlands and/or its subcontractors to correct
the testing exceptions or issues and (B) target dates for successful correction
of the testing exceptions and issues, and (C) any subsequent reports or
certification re-activation notices addressing resolution of any testing
exceptions and issues identified.  Equinix Netherlands acknowledges and agrees
that Customer and its independent certified public accountants shall have the
right to interview Equinix Netherlands’ audit personnel, at Customer’s expense,
who did the actual audit work in the event that Customer or its independent
certified public accountants require clarification on the report.  Equinix
Netherlands shall be responsible for its costs associated with SAS 70 Type II,
national equivalent or ISO audit reports and certifications, correcting any
testing exceptions or issues identified and for the preparation of any other
reports required to be delivered under this provision. Customer shall be
responsible for its own costs associated with audits conducted by it under this
provision.


For the purpose of this MSA, the Parties agree that ISO 27001 certification by
Equinix Netherlands shall be considered equivalent to the Type II SAS 70
auditing standards described above.


Equinix Netherlands shall use commercially reasonable efforts to obtain ISO
27001 certification within one year of the Effective Date of this MSA.  When
ISO 27001 certification status is acquired by Equinix Netherlands, this
certification will replace the Type II SAS 70 certification described
above and Equinix Netherlands shall provide Customer with an ISO 27001
Certificate.


Additionally and upon Customer’s request, until full ISO certification is
acquired by Equinix Netherlands, the latter will permit the Customer to view all
documentation for the purpose of determining the adequacy of Equinix
Netherlands’ systems, controls, security, integrity, fees, and confidentiality.




IN WITNESS WHEREOF, the Parties have entered into this MSA as of the Effective
Date.





 
Taleo (Europe) B.V.
Name
Josh Faddis
Position
Vice President & Corporate Counsel
Date
  27th of June 2008
Signature
/s/ Josh Faddis 




 
Equinix (Netherlands) B.V.
Equinix (Netherlands) B.V.
Name
Harro Beusker
Eric Schwartz
Position
Managing Director
Managing Director
Date
30th of June 2008 30th of June 2008
Signature
/s/ Harro Beusker  /s/ Eric Schwartz 


 
 

--------------------------------------------------------------------------------

 


